[logo - Capital GroupSM Companies] The Capital Group Companies, Inc. 333 S. Hope Street Los Angeles, California 90071-1406 Phone (213) 486-9200 February 27, 2008 Document Control Securities and Exchange Commission 100 F Street, N.W. Washington, DC 20549 Re: Fidelity Bond Coverage under provisions of rule 17g-1 for AMCAP Fund, Inc. (811-01435) EuroPacific Growth Fund (811-03734) American Balanced Fund, Inc.(811-00066) Fundamental Investors, Inc. (811-00032) The American Funds Income Series (811-04318) The Growth Fund of America, Inc. (811-00862) American Funds Target Date Retirement Series, Inc. (811-21981) The Income Fund of America, Inc. (811-01880) The American Funds Tax-Exempt Series I (811-04653) Intermediate Bond Fund of America (811-05446) The American Funds Tax-Exempt Series II (811-04694) Limited Term Tax-Exempt Bond Fund of America (811-07888) American High-Income Municipal Bond Fund, Inc. (811-08576) The Investment Company of America (811-00116) American High-Income Trust (811-05364) The New Economy Fund (811-03735) American Mutual Fund, Inc. (811-00572) New Perspective Fund, Inc. (811-02333) American Funds Insurance Series (811-03857) New World Fund, Inc. (811-09105) The Bond Fund of America, Inc. (811-02444) Short-Term Bond Fund of America, Inc. (811-21928) Capital Income Builder, Inc. (811-05085) SMALLCAP World Fund, Inc. (811-05888) Capital World Bond Fund, Inc. (811-05104) The Tax-Exempt Bond Fund of America, Inc. (811-02421) Capital World Growth and Income Fund, Inc. (811-07338) The Tax-Exempt Money Fund of America (811-05750) The Cash Management Trust of America (811-02380) The U. S. Treasury Money Fund of America (811-06235) Emerging Markets Growth Fund, Inc. (811-04692) Washington Mutual Investors Fund, Inc. (811-00604) Endowments (811-01884) To Whom It May Concern: Pursuant to the provisions of rule 17g-1 under the Investment Company Act of 1940, enclosed please find the following: 1. Copy of Investment Company Blanket Bond No. 87111107B issued by ICI Mutual Insurance Company in the amount of $100 million for the period December 19, 2007 through December 19, 2008, Riders 1through 15. 2. A Certificate of the Secretary of each of the investment companies covered by the bond certifying that the majority of the Board of Directors/Trustees approved the form and amount of the bond. 3. A chart reflecting what the premium for an individual bond would have been for each of the management companies as well as the allocations of premium per company for its coverage under the joint fidelity bond. 4. Officer's Certificate certifying that premiums have been paid through December 19, 2008. 5. A copy of the Joint Fidelity Bond Agreement between the investment companies and all of the other named insureds. Please acknowledge receipt of this filing by date stamping the enclosed copy of this letter and returning it to me in the enclosed self-addressed, stamped envelope. Very truly yours, /s/ Brenda L. Lambert Brenda L. Lambert Risk and Insurance Manager Enclosures Cc:
